Calhoon, J.,
delivered the opinion of the court.
The ninth instruction should have been given, and no doubt would have been given, by the learned judge below, if there had been any proper proof of defendant’s good character in the record. The only witness who touches on the subj ect of good ch araeter manifestly knew nothing about it, and did not undertake to anything about it, except that defendant had always been good and peacable since he worked for him (the witness), and in another place, that it had been good since he (the defendant) has been in my employment.” This action, therefore, does not militate against the proposition, which should always be adhered to by the courts, that testimony of good character is always admissible for the defense. This is not statutory, but lies at the basis of popular government. It is not only always admissable for what it is worth, but, if on the minds of the jury it produces a reasonable doubt, this doubt may be acted on.
The objections to the other instructions are not tenable. If that, to the eleventh charge could be sound, asked by the defense and refused, we think the idea it conveys is fully covered by the tenth instruction, asked for by the accused and given by the court.

Affirmed.